DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galbreth et al. (“The Application of a Triple Bubbler System in Molten Salt for Accurate Mass and Volume Determination”), in view of Gettis (US 2017/0074084).

Regarding claim 1, Galbreth et al. disclose a triple bubbler system, comprising:  a first fluid probe P2 configured to be at least partially submerged within a fluid; a second fluid probe P3 configured to be at least partially submerged within the fluid; a third fluid probe P1 configured to be at least partially submerged within the fluid; and (see Fig. 1) a gas source operably coupled to the first fluid probe, the second fluid probe, and the third fluid probe and configured to meter gas through the first fluid probe, the second fluid probe, and the third fluid probe to form bubbles at tips of each of the first fluid probe, the second fluid probe, and the third fluid probe (Id. and first paragraph under “Design” section).
Galbreth et al. do not disclose a cover member disposed at least partially over the tips of the first, second, and third fluid probes, the cover member configured to at least partially prevent bubbles formed and escaping the tips of the first, second, and third fluid probes from interfering with other bubbles formed at each other tips. Gettis discloses a bubbler probe system, that includes multiple probes including a bubbler probe 122 and two other probes that emit or withdraw fluid (116, 118), and Gettis discloses the use of a cover member 110 disposed at least partially over the tips of the probes, the cover member configured to at least partially prevent interference of fluid and bubble interactions of the probes with each other (see Fig. 2, showing cover 110 over tips of probes; see Fig. 3A, showing each probe tip opening into a separate chamber space in the cover 110). It would have been obvious to one of ordinary skill in the art to use the cover as taught by Gettis, in order to cover and isolate the probe tips of Galbreth et al., because the cover would have provided protection of the probe tips and their functions from any functions or influence of the other probe tips.

Regarding claim 2, Galbreth et al. disclose that the first fluid probe P2 and the third fluid probe P1 have at least substantially the same inner radii (see first paragraph of “Design” section, sensing probes P2 and P1 have same inner radii).

Regarding claim 3, Galbreth et al. disclose that the second fluid probe P3 and the third fluid probe P1 have differing inner radii (Id., probe P3 has a smaller inner radii).

Regarding claim 4, Galbreth et al. disclose that the first fluid probe P2 and the second fluid probe P3 have at least substantially a same length (see Id. and Fig. 1 showing f2 and f3 being same length which correspond to P2 and P3).

Regarding claim 5, Galbreth et al. disclose an atmospheric probe configured to measure atmosphere conditions above the fluid (see Fig. 1 showing unlabeled probe at headspace of container).

Regarding claims 6, Gettis discloses that the cover member defines respective chambers for each of the first fluid probe, the second fluid probe, and the third fluid probe of their probe system (see Fig. 3B, probe 118 in chamber formed by cavity of body 112; probe 116 in chamber if inner tube 134; bubbler probe 122 in chamber formed between inner tube 134 and outer tube 132), and wherein. Note that these details would necessarily be part of the combination of Gettis with Galbreth et al. as set forth above.

Regarding claim 8, Gettis discloses that the cover member 110 comprises divider members 130, 134 between each of the first fluid probe, the second fluid probe, and the third fluid probe (see Fig. 3B, member 130 divides probe 118 from other probes, member 134 divides probe 116 from probe 118).

Regarding claim 9, Gettis describes probes with two of a longer length and one of a shorter length, similar to those of Galberth et al., and Gettis discloses that the cover 110 member extends beyond the tips of the first fluid probe, the second fluid probe, and the third fluid probe in an axial direction of the first fluid probe, the second fluid probe, and the third fluid probe (see Fig. 3B) to protect and separate each of the probes.

Regarding claim 10, Gettis discloses that the cover member is attached to at least one of the first fluid probe, the second fluid probe, or the third fluid probe (see e.g., Fig. 3B and Fig. 7, probe 122 is connected through part 230 to the other parts of the cover 110).

Regarding claim 11, Gettis discloses that the cover member comprises: an outer wall (wall formed by outer part of body 112 and outer tube 132) defining an inner cavity (see Fig. 3B); and a plurality of divider members (portion of element 130, and inner tube wall 134) disposed within the inner cavity of the outer wall and defining a plurality of chambers (Id.).

Regarding claim 12, Gettis discloses that the outer wall comprises a solid wall (see pars. 00134-0135, fluid must enter through bottom of tube 134).

Allowable Subject Matter
Claims 13-20 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regard independent claim 13, Galbreth et al. and all of the other prior art of record fail to teach or suggest a thermocouple with a plurality of junctions disposed along an axis parallel to a longitudinal axis of the probes, along with processor implementation of determining a temperature profile along the axis of the junctions.
With regard to claim 17, Galbreth et al. do teach most of the steps of the method of claim 17, but fail to teach or suggest measuring the characteristics within a turbulent fluid. Galbreth et al. explicitly states that their method must be performed in a fluid that it is not turbulent.
With regard to claim 7, Gettis fails to teach or suggest each chamber in the cover member comprising a circular-sector shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861